Title: From Thomas Jefferson to Charles Minifie, 21 July 1806
From: Jefferson, Thomas
To: Minifie, Charles


                        
                            Sir
                            
                            Washington July 21. 06.
                        
                        I now return you your papers. I had a consultation two days ago with the Secretaries of the Navy & Treasury
                            on this subject. they both agreed that when once an account has been settled by the Navy-accountant, & has been decided
                            on by the Comptroller, the Navy department can never more touch it, it can never add to or take from it, because the
                            Comptroller is the final judge: and if any error has been committed, he alone has power to correct it, or if it is beyond
                            his legal powers, then the legislature alone can authorize a correction. yesterday I spoke with the Comptroller. he very
                            much doubts whether he has legal authority now to correct any defect or error in the award; should there be one: but he
                            will consider the case, & confer with the Secretary of the Navy & accountant, & if he has power, he will examine if
                            there has been any error, and do what is just. he will therefore give you a final answer, & if it be beyond his power,
                            the legislature alone can supply it. Accept my salutations & best wishes.
                        
                            Th: Jefferson
                            
                        
                    